                 Case 2:20-cr-00203-TLN Document 14 Filed 12/04/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     KRISTEN CANAPARY
7
8                                IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:20-CR-0203 TLN
                                                  )
12           Plaintiff,                           )
                                                  )   STIPULATION AND ORDER (PROPOSED)
13                 vs.                            )   MODIFYING RELEASE CONDITIONS
                                                  )
14   KRISTEN CANAPARY,                            )
                                                  )   Judge: Hon. Allison Claire
15           Defendant.                           )
                                                  )
16                                                )
17
18          IT IS HEREBY STIPULATED by plaintiff, United States of America, and defendant,
19   Kristen Canapary, that the special conditions of pretrial release ordered on November 4, 2020
20   (doc. 8) may be modified to add the following special condition:
21          1.       You must participate in the substance abuse treatment program at the
                     Wellspace inpatient facility, and comply with all the rules and regulations
22                   of the program. You must remain at the inpatient facility until released by
23                   the pretrial services officer;

24                          a.       A responsible party, approved by Pretrial Services, must
                                     escort you to all required court hearings and escort you
25                                   back to the inpatient facility upon completion of the
                                     hearing;
26
27   The parties further agree to modify existing release conditions regarding residence and treatment

28   to take effect “upon completion of the residential program” (conditions 3, 4, and 11 on the

                                                       -1-
               Case 2:20-cr-00203-TLN Document 14 Filed 12/04/20 Page 2 of 2


1    attached “amended special conditions of release”). The parties agree that the Court should adopt
2    the special conditions as shown on exhibit A, filed with this stipulation and order. The Pretrial
3    Services officer has told Ms. Canapary to report to Wellspace on Monday, December 7, 2020.
4
5                                                  Respectfully submitted,
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender
7    Dated: December 3, 2020                       /s/ T. Zindel
                                                   TIMOTHY ZINDEL
8                                                  Assistant Federal Defender
                                                   Attorney for Kristen Canapary
9
10                                                 McGREGOR SCOTT
                                                   United States Attorney
11
12   Dated: December 3, 2020                       /s/ T. Zindel for S. Weger
                                                   SHELLEY WEGER
13                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
14
15
16                                              ORDER
17          The amended special conditions noted above and filed with this stipulation are adopted.
     .
18          IT IS SO ORDERED.
19
20   Dated: December 3, 2020
21
22
23
24
25
26
27
28

                                                     -2-
